UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 WILLIAM E. POWELL,

         Plaintiff,
                v.                                       Civil Action No. 21-2946 (JEB)


 JANET YELLEN, Secretary, U.S.
 Department of Treasury, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       Plaintiff William E. Powell brings this pro se action under 26 U.S.C. § 6103, which

concerns the disclosure of tax-return information. He alleges that the Internal Revenue Service

failed to properly respond to his requests for various tax documents concerning himself, his

family, and his family’s businesses. As this Court has held in multiple other suits brought by

Powell, § 6103 does not provide an independent cause of action. For that reason, the Court will

grant Defendants’ Motion to Dismiss.

I.     Background

       Plaintiff alleges that between August 13, 2013, and February 27, 2022, he submitted

myriad requests to the IRS and its affiliate offices requesting federal estate-tax returns, corporate

tax returns, Non-Master Files, and Business Master Files, among other documentation. See ECF

Nos. 9 (First Amended Complaint) at 2–5 (including allegations omitted from Second Amended

Complaint); 19 (Second Amended Complaint) at 2–5. According to Powell, the IRS did not

respond to those requests. See, e.g., Second Am. Compl. at 2–5.

       On November 8, 2021, Powell sued the Department of the Treasury, its Secretary, the


                                                  1
IRS, and its Commissioner, asserting that the IRS’s failure to grant his requests was unlawful

under 26 U.S.C. § 6103(e) and seeking declaratory and injunctive relief requiring production of

the requested information. See ECF No. 1 (Compl.) at 1, 3. Three months later, Plaintiff

submitted an Amended Complaint, which once again invoked only § 6103(e) and added several

new allegations about the IRS’s failure to respond to his requests. See First Am. Compl. at 2–6.

On April 22, 2022, with the Court’s leave, he filed a Second Amended Complaint and added two

new allegations, still maintaining that the Service’s lack of response violated only § 6103(e). See

Second Am. Compl. at 5. Defendants now move to dismiss. See ECF No. 20 (Def. MTD) at 2.

II.    Legal Standard

       Under Federal Rule of Civil Procedure 12(b)(1), a plaintiff bears the burden of proving

that the court has subject-matter jurisdiction to hear his claims. See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992). A court also has an “affirmative obligation to ensure that it

is acting within the scope of its jurisdictional authority.” Grand Lodge of Fraternal Order of

Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). For this reason, “‘the [p]laintiff’s

factual allegations in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion’

than in resolving a 12(b)(6) motion for failure to state a claim.” Id. at 13–14 (quoting 5A

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1350 (2d ed. 1987)

(alteration in original)). Additionally, unlike with a motion to dismiss under Rule 12(b)(6), the

court “may consider materials outside the pleadings in deciding whether to grant a motion to

dismiss for lack of jurisdiction.” Jerome Stevens Pharm. v. FDA, 402 F.3d 1249, 1253 (D.C.

Cir. 2005); see also Venetian Casino Resort, LLC v. EEOC, 409 F.3d 359, 366 (D.C. Cir. 2005).

       In evaluating a motion to dismiss, the court must “treat the complaint’s factual allegations

as true and must grant plaintiff the benefit of all inferences that can be derived from the facts




                                                  2
alleged.” Sparrow v. United Air Lines, 216 F.3d 1111, 1113 (D.C. Cir. 2000) (citation and

internal quotation marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

court need not accept as true, however, “a legal conclusion couched as a factual allegation,” nor

an inference unsupported by the facts set forth in the Complaint. Trudeau v. Fed. Trade

Comm’n, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)).

III.   Analysis

       Title 26 U.S.C. § 6103 is part of the Internal Revenue Code and is entitled

“Confidentiality and disclosure of returns and return information.” In moving to dismiss,

Defendants point out that this statute cannot provide independent subject-matter jurisdiction.

See Def. MTD at 1. They are correct. This Court has previously stated at length why this is so:

               Section 6103 . . . does not “provide an independent basis for subject
               matter jurisdiction” over claims seeking the disclosure of return
               information. See Maxwell v. O’Neill, No. 00-1953, 2002 WL
               31367754, at *4 (D.D.C. Sept. 12, 2002), aff’d, Maxwell v. Snow,
               409 F.3d 354, 357–58 (D.C. Cir. 2005). Instead, § 6103 “operates
               as part of the larger [Freedom of Information Act] framework.” Id.
               at *3. To invoke the jurisdiction of a federal district court, requests
               for tax-return information thus must comply with the procedures set
               forth under FOIA, 5 U.S.C. § 552 et seq. Id. at *4; see also Grasso
               v. IRS, 785 F.2d 70, 74 (3d Cir. 1986) (“We conclude, as did the
               Ninth, Fifth and Eleventh Circuits, that section 6103 operates within
               the confines of FOIA.”); Linsteadt v. IRS, 729 F.2d 998, 999 (5th
               Cir. 1984) (“[A]lthough § 6103 may furnish the criteria for the
               agency’s duty to disclose return information, judicial review of the
               agency’s nondisclosure is governed by the [Freedom of]
               Information Act.”); Marciano v. Shulman, 795 F. Supp. 2d 35, 39
               (D.D.C. 2011) (holding § 6103 does not provide independent
               subject-matter jurisdiction); Surgick v. Cirella, No. 09-3807, 2010
               WL 2539418, at *4 (D.N.J. June 15, 2010) (holding “Section 6103
               does not provide an independent, legally cognizable means to
               challenge the IRS’s non-disclosure of tax information and that a
               person requesting such information and seeking enforcement must
               abide by the mechanisms prescribed by FOIA”).




                                                 3
Powell v. Internal Revenue Serv., No. 16-1682, 2017 WL 2799934, at *1 (D.D.C. Jan.

24, 2017).

        Powell knows this well since this is far from his first at-bat. In fact, this Court has stated

many times in his other suits that § 6103 does not provide an independent cause of action. See

Powell v. Internal Revenue Serv., No. 18-2675, 2021 WL 1061528, at *3 (D.D.C. Mar. 18,

2021); Powell v. Internal Revenue Serv., No. 18-2675, 2020 WL 7024229, at *3 (D.D.C. Nov.

30, 2020); Powell v. Internal Revenue Serv., No. 18-2675, 2020 WL 3605774, at *5 (D.D.C.

July 2, 2020), reconsideration denied, 2020 WL 7024856, at *3 (D.D.C. Nov. 30, 2020). Powell,

moreover, does not contest this legal conclusion, nor does he seek to bring his claims under the

Freedom of Information Act. Indeed, he expressly states that he is not seeking his records under

FOIA, and instead spills his ink on the assorted fruitless steps he has taken to obtain the

requested records. See ECF No. 22 (Pl. Opp.) at 3–5. Frustration, however, is not a basis for

subject-matter jurisdiction.

        Powell, furthermore, should be familiar with the IRS’s procedural requirements because

the Service sent him a letter dated December 19, 2017, explaining the prerequisites for bringing a

claim in federal court — namely, that he would need to first submit a proper request for routine

records to the IRS’s Return and Income Verification Services program and then submit a FOIA

request. See ECF No. 23 (Def. Reply) at 5. Plaintiff failed to follow that procedure before

bringing this suit. Id.

        As the Court does not have the authority to adjudicate a claim brought exclusively under

26 U.S.C. § 6103 and as Plaintiff does not allege an alternative basis for relief, the Court lacks

subject-matter jurisdiction.




                                                   4
IV.     Conclusion

        The Court, accordingly, will grant Defendants’ Motion to Dismiss. A separate Order so

stating will issue this day.




                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge
Date: June 30, 2022




                                               5